Exhibit 10.01

AGREEMENT

This Agreement (the “Agreement”) is made and entered into as of May 7, 2014
between Virco Mfg. Corporation, a Delaware corporation (the “Company”) and
                    (“Resigning Director”).

A. Resigning Director has tendered his resignation as a member of the Board of
Directors of the Company (the “Board”) effective May 7, 2014.

B. In connection with such resignation, the Company desires to provide Resigning
Director with continuing coverage under the Company’s D&O policy for the period
he was a member of the Board to the extent available on the terms set forth
herein

NOW, THEREFORE, the parties agree as follows:

1. For a period of five (5) years from the date hereof (the “Term”), to the
extent that the Company maintains an insurance policy or policies providing
liability insurance for directors and officers of the Company, Resigning
Director shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available under such policy or
policies.

2. During the Term, the Company will use commercially reasonable best efforts to
maintain its existing liability insurance policy for directors and officers or a
similar policy or policies with substantially the same coverage and limits as
the existing liability policy; provided, however, the Company shall not be
required to maintain such insurance at premiums in excess of 125% of the
aggregate annual amount paid by the Company for the last annual premium year
prior to the date hereof.

3. This Agreement shall be governed and construed and enforced in accordance
with the internal laws of the State of Delaware without reference to any
conflict of law or choice of law principles of such state that might apply the
law of another jurisdiction.

4. No modification to any provision contained in this Agreement shall be binding
upon any party unless made in writing and signed by both parties.

5. If any provision of this Agreement is held to be unenforceable for any
reason, the remaining parts of the Agreement shall remain in full force and
effect.

6. Each party has fully considered this Agreement. Each party acknowledges that
no agreements other than as set forth in this Agreement have been made to induce
this Agreement.

7. In the event that either party should bring any action to enforce any term of
this Agreement, the party who does not prevail in any such action shall pay all
the reasonable attorneys’ fees and costs incurred by the other party because of
the action.

8. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
agreement.



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO:       “Company”       Virco Mfg. Corporation, a Delaware
corporation       By:  

 

    Date: May 7, 2014   Name:   Robert A. Virtue       Title:   Chairman and
Chief Executive Officer       “Resigning Director”       [Typed Name]      

 

    Date: May 7, 2014  